

EXHIBIT 10.27






EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), entered into on the 23rd day of
November, 2018, is by and between SPIRIT AEROSYSTEMS, INC., a Delaware
corporation (the “Company”), and Jose Garcia (“Employee”).


RECITALS


WHEREAS, the Company is engaged in the manufacture, fabrication, maintenance,
repair, overhaul, and modification of aircraft and aircraft components and
markets and sells its services and products to its customers throughout the
world (the “Business”); and


WHEREAS, the Company desires to hire Employee in the position of Senior Vice
President and Chief Financial Officer, and to perform such other services as the
Company may direct; and


WHEREAS, in the course of performing Employee’s duties for the Company, Employee
is likely to gain certain confidential and proprietary information belonging to
the Company, develop relationships that are vital to the Company’s goodwill, and
acquire other important benefits to which the Company has a protectable
interest; and


WHEREAS, the Company has agreed to hire Employee and Employee has agreed to
accept such employment by the Company upon the terms, conditions, and
restrictions contained in this Agreement.


AGREEMENT


NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and covenants hereinafter, the parties hereto agree as follows:


1.    Employment. In reliance on the representations and warranties made herein,
the Company hereby hires Employee to be its Senior Vice President and Chief
Financial Officer working in Wichita, Kansas and reporting to the Company’s
Chief Executive Officer, and to perform such duties and services in and about
the business of the Company as may from time to time be assigned to Employee
that are consistent with the responsibilities of a Senior Vice President and
Chief Financial Officer. The job title and duties referred to in the preceding
sentence may be changed by the Company in the Company’s sole discretion at any
time, so long as the changes are consistent with responsibilities of a Senior
Vice President and Chief Financial Officer. Employee shall devote Employee’s
full time to this employment. Employee’s employment hereunder shall commence on
or about January 7, 2019, or, if later, within two business days following the
expiration of any notice obligation Employee owes to his prior employer (the
“Effective Date”), will continue for a period of three years after the Effective
Date (the “Initial Term”), and will automatically be extended for successive
one-year periods thereafter (each a “Renewal Term”), unless either party
provides the other with written notice at least ninety days in advance of the
expiration of the Initial Term or the then-current Renewal Term, as applicable,
that such period will not be so extended (the Initial Term and any Renewal Term
are, collectively, the “Employment Period”). For the purposes of this Agreement
and any referenced plans or policies (including without limitation the STIP, the
OIP, the LTIP, the Amended and Restated Deferred Compensation Plan, and the
Benefit Plans, as defined


1

--------------------------------------------------------------------------------




herein), the Company’s notice of non-renewal of the Initial Term or any Renewal
Term shall be deemed a termination without Cause. In the event that Employee
ceases to be employed by the Company for any reason, Employee shall tender his
resignation from all positions he holds with the Company, effective on the date
his employment is terminated.


2.    Performance. Employee shall use Employee’s best efforts and skill to
faithfully enhance and promote the welfare and best interests of the Company.
Employee shall strictly obey all rules and policies of the Company, follow all
laws and regulations of appropriate government authorities, and be governed by
reasonable decisions and instructions of the Company as are consistent with job
duties as described above.


3.    Compensation. Except as otherwise provided for herein, for all services to
be performed by Employee in any capacity hereunder, including without limitation
any services as an officer, director, member of any committee, or any other
duties assigned to Employee throughout the Employment Period, the Company shall
pay or provide Employee with the following, and Employee shall accept the same,
as compensation for the performance of Employee’s undertakings and the services
to be rendered by Employee:


(a)    Base Salary. Initially, Employee will be entitled to an annual salary of
Six Hundred Fifteen Thousand Dollars ($615,000.00) (the “Base Salary”), which
shall be paid in accordance with the Company’s policies and procedures. The Base
Salary may be reviewed annually (for increase only) based on Employee’s and the
Company’s performance, which may include, without limitation, participation in a
periodic salary evaluation program on the same basis (including timing) as other
employees of the Company of similar position.


(b)    Annual Incentive Compensation. Employee shall be eligible for annual
incentive compensation (either in cash or common stock of the Company’s parent)
under the Spirit AeroSystems Holdings, Inc. short-term incentive program (the
“STIP”) maintained pursuant to and in accordance with the terms and conditions
of the Spirit AeroSystems Holdings, Inc. 2014 Omnibus Incentive Plan, as amended
or restated from time to time (the “OIP”). Employee’s STIP award opportunity
will be 100% of Base Salary if target performance goals are reached, with the
actual amount subject to actual achievement (including either partial
achievement or over-achievement) of goals. Any amount due and owing Employee for
2019 shall not be pro-rated due to Employee’s service for less than the full
2019 calendar year and Employee shall be entitled to the full STIP award
(subject to target performance goals being reached) for such year regardless of
the Effective Date. Employee’s annual STIP awards will be granted at the time
and on the terms that the Company grants annual STIP awards under the OIP to its
other executives.


(c)    Long-Term Incentive Awards. Employee will be eligible to participate in
annual awards under the Spirit AeroSystems Holdings Inc. long-term incentive
program (the “LTIP”) granted by the Board or its compensation committee,
pursuant to and in accordance with the terms and conditions of the OIP.
Employee’s annual LTIP award opportunity will be equal to 200% of Base Salary.
Employee’s annual LTIP awards will be granted at the time and on the terms that
the Company grants annual LTIP awards under the OIP to its other executives,
with Employee’s initial LTIP award granted in February 2019.






2

--------------------------------------------------------------------------------




(d)    Sign-On Bonus - Cash. The Company will pay Employee a cash payment in an
aggregate amount equal to Seven Hundred Fifty Thousand Dollars ($750,000.00)
(the “Sign-On Bonus”), to be paid in two installments. The first installment
will equal Two Hundred Fifty Thousand Dollars ($250,000.00) and will be paid no
later than 30 days from the Effective Date. The second installment will equal
Five Hundred Thousand Dollars ($500,000.00) and will be paid no later than the
first anniversary of the Effective Date. Payment of each installment of this
Sign-On Bonus is conditioned upon Employee not having been terminated for Cause
by the Company or having resigned without Good Reason prior to the applicable
payment date. If Employee’s employment is terminated by the Company without
Cause, due to death or Disability, or by Employee for Good Reason prior to the
applicable payment date of any Sign-On Bonus installment, such unpaid
installments will be paid to Employee within thirty (30) days of such
separation.


(e)    Sign-On Bonus - Equity. The Company will grant Employee two separate
one-time equity awards in an aggregate total amount equal to One Million Five
Hundred Thousand Dollars ($1,500,000.00). The first award will equal One Million
Dollars ($1,000,000.00) (the “Initial Sign-On Award) and will be granted no
later than 30 days from the Effective Date. The second award will equal Five
Hundred Thousand Dollars ($500,000.00) (the “Subsequent Sign-On Award”) and will
be granted no later than the first anniversary of the Effective Date. Each of
the awards will be in the form of restricted stock and will be subject to the
following vesting schedule and the other terms and conditions described in the
form of award agreement, which will be consistent with awards of restricted
stock granted to similarly situated executives:


Years of Service
After the Grant Date
Vested Percentage
Less than 1
0%
1 but less than 2
33-1/3%
2 but less than 3
66-2/3%
3 or more
100%



For purposes of applying the vesting schedule above, Employee will be credited
with a “Year of Service” for each 12-month period after the applicable grant
date during which Employee is continuously performing services (or deemed to be
continuously providing services) to the Company. Notwithstanding the foregoing,
if, at any time before the “Vested Percentage” of an award is 100%, Employee is
involuntarily terminated by the Company without Cause, Employee resigns for Good
Reason, the Initial Term expires without renewal based upon the Company’s
written notice of non-renewal or Employee’s employment terminates due to death
or a Disability (as defined below), Employee will automatically become 100%
vested with respect to the outstanding and unvested portion of such award. If
Employee is involuntarily terminated by the Company without Cause, Employee
resigns for Good Reason or Employee’s employment terminates due to death or a
Disability prior to the grant of the Subsequent Sign-On Award but after the
grant of the Initial Sign-On Award, the accelerated vesting described in the
immediately preceding sentence will apply only to the Initial Sign-On Award and,
in lieu of granting the Subsequent Sign-On Award, the Company will instead pay
Employee a cash payment equal to Five Hundred Thousand Dollars ($500,000.00) no
later than 30 days following such termination. If Employee is involuntarily
terminated by the Company without Cause, Employee resigns for Good Reason, or
Employee’s employment


3

--------------------------------------------------------------------------------




terminates due to death or a Disability prior to the grant of the Initial
Sign-On Award, in lieu of granting the Initial Sign-On Award and Subsequent
Sign-On Award, the Company will instead pay Employee a cash payment equal to One
Million Five Hundred Thousand Dollars ($1,500,000.00) no later than 30 days
following such termination.


(f)    Deferred Compensation. Employee will be entitled to a contribution by the
Company of One Hundred Thousand Dollars ($100,000.00) per calendar year into
Employee’s “employer discretionary contribution account” under the Company’s
Amended and Restated Deferred Compensation Plan, subject to the terms set forth
therein. The Company expects to make such contribution in December of each
calendar year.


(g)    Relocation. Employee will be entitled to relocation benefits under the
terms of the Company’s Corporate Domestic Relocation Guide - Level 4 Policy
(Senior Vice President and Above).


(h)    Other Benefit Plans. Employee shall also be eligible to participate in
the Company’s other employee benefit plans, policies, practices, and
arrangements as the same may be offered to other officers of the Company from
time to time, including, without limitation, (i) any retirement plan, excess or
supplementary plan, profit sharing plan, savings plan, health and dental plan,
disability plan, survivor income and life insurance plan, executive financial
planning program, or other arrangement, or any successors thereto; and (ii) such
other benefit plans as the Company may establish or maintain from time to time
(collectively the “Benefit Plans”). Employee’s entitlement to any other
compensation or benefits shall be determined in accordance with the terms and
conditions of the Benefit Plans and other applicable programs, practices, and
arrangements then in effect.


(i)    Holiday and Time Off. Employee will be provided with 12 paid holidays
each year and with responsible paid time off in accordance with the Company’s
policies and practices in effect from time to time, as applicable to similarly
situated executives of the Company.


(j)    Fringe Benefits. Employee will be provided with all fringe benefits and
perquisites in accordance with the Company’s policies as the same may be amended
from time to time.


(k)    Withholding Taxes. The Company shall have the right to deduct from all
payments made to Employee hereunder any federal, state, or local taxes required
by law to be withheld.


(l)    Expenses. During Employee’s employment, the Company shall promptly pay or
reimburse Employee for all reasonable out-of-pocket expenses incurred by
Employee in the performance of duties hereunder in accordance with the Company’s
policies and procedures then in effect.


(m)    Clawback. The Company and Employee each acknowledge that amounts paid
under this Agreement, the OIP or the other Benefit Plans are subject to any
policy on the recovery of compensation (i.e., a so-called “clawback policy”), as
it exists now or as later adopted, and as thereafter amended from time to time.




4

--------------------------------------------------------------------------------






4.    Restrictions.


(a)    Acknowledgements. Employee acknowledges and agrees that: (1) during the
Employment Period, because of the nature of Employee’s responsibilities and the
resources provided by the Company, Employee will acquire valuable and
confidential skills, information, trade secrets, and relationships with respect
to the Company’s business practices and operations; (2) Employee may develop on
behalf of the Company a personal acquaintance and/or relationship with various
persons, including, but not limited to, customers and suppliers, which
acquaintances may constitute the Company’s only contact with such persons, and,
as a consequence of the foregoing, Employee will occupy a position of trust and
confidence with respect to the Company’s affairs; (3) the Business involves the
marketing and sale of the Company’s products and services to customers
throughout the entire world, the Company’s competitors, both in the United
States and internationally, consist of both domestic and international
businesses, and the services to be performed by Employee for the Company involve
aspects of both the Company’s domestic and international business; and (4) it
would be impossible or impractical for Employee to perform Employee’s duties for
the Company without access to the Company’s confidential and proprietary
information and contact with persons that are valuable to the goodwill of the
Company. Employee acknowledges that if Employee went to work for, or otherwise
performed services for, a third party engaged in a business substantially
similar to the Business, the disclosure by Employee to a third party of such
confidential and proprietary information and/or the exploitation of such
relationships could inevitably harm the Company’s Business.


(b)    Reasonableness. In view of the foregoing and in consideration of the
remuneration to be paid to Employee, Employee agrees that it is reasonable and
necessary for the protection of the goodwill and business of the Company that
Employee make the covenants contained in this Agreement regarding the conduct of
Employee during and subsequent to Employee’s employment by the Company, and that
the Company may suffer irreparable injury if Employee engages in conduct
prohibited by this Agreement.


(c)    Non-Compete. During the Employment Period and, except as otherwise
provided in Section 6(b), for a period of two (2) years after termination of
such employment, neither Employee nor any other person or entity with Employee’s
assistance nor any entity in which Employee directly or indirectly has any
interest of any kind (without limitation) shall anywhere in the world, directly
or indirectly own, manage, operate, control, be employed by, solicit sales for,
invest in, participate in, advise, consult with, or be connected with the
ownership, management, operation, or control of any business which is engaged,
in whole or in part, in the Business, or any business that is competitive
therewith or any portion thereof, except for the exclusive benefit of the
Company, unless Employee is solely providing services to and for a
non-competitive portion of such business; provided, however, that Employee shall
not be deemed to have breached this provision if Employee’s sole relation with
any such entity consists of Employee’s holding, directly or indirectly, not
greater than two percent (2%) of the outstanding securities of a company listed
on or through a national securities exchange.


(d) Non-Solicitation. In addition, during the Employment Period and, except as
otherwise provided in Section 6(b), for a period of two (2) years after
termination of such employment, neither Employee nor any person or entity with
Employee’s assistance nor any entity


5

--------------------------------------------------------------------------------




that Employee or any person with Employee’s assistance or any person who
Employee directly or indirectly controls shall, directly or indirectly, (1)
solicit or take any action to induce (A) any employee to quit or terminate their
employment with the Company or the Company’s affiliates or (B) any customer to
cease doing business with, or reduce or modify its business with, the Company or
the Company’s affiliates, or (2) employ as an employee, independent contractor,
consultant, or in any other position, any person who was an employee of the
Company or the Company’s affiliates during the aforementioned period.


(e)    Confidentiality. Without the express written consent of the Company,
Employee shall not at any time (either during or after the termination of the
Employment Period) use (other than for the benefit of the Company) or disclose
to any other person or business entity proprietary or confidential information
concerning the Company, the Company’s parent, or any of their affiliates, or the
Company’s, the Company’s parent’s, or any of their affiliates’ trade secrets or
inventions of which Employee has gained knowledge during Employee’s employment
with the Company. This paragraph shall not apply to any such information that:
(1) Employee is required to disclose by law; (2) has been otherwise
disseminated, disclosed, or made available to the public; or (3) was obtained
after Employee’s employment with the Company ended and from some source other
than the Company, which source was under no obligation of confidentiality. For
the avoidance of doubt, nothing in this Agreement limits, restricts or in any
other way affects Employee from communicating with any governmental agency or
entity concerning matters relevant to the governmental agency or entity. The
parties agree that no confidentiality or other obligation Employee owes to the
Company prohibits Employee from reporting possible violations of U.S. Federal
law or regulation to any governmental agency or entity under any whistleblower
protection provision of U.S. Federal or U.S. State law or regulation (including
Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002) or requires Employee to notify the Company of any
such report. In making any such report, however, Employee is not authorized to
disclose communications with counsel that were made for the purpose of receiving
legal advice, that contain legal advice or that are protected by the attorney
work product or similar privilege. Employee is hereby notified that the immunity
provisions in Section 1833 of title 18 of the United States Code provide that an
individual cannot be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that is made (1) in
confidence to federal, state or local government officials, either directly or
indirectly, or to an attorney, and is solely for the purpose of reporting or
investigating a suspected violation of the law, (2) under seal in a complaint or
other document filed in a lawsuit or other proceeding, or (3) to Employee’s
attorney in connection with a lawsuit for retaliation for reporting a suspected
violation of law (and the trade secret may be used in the court proceedings for
such lawsuit) as long as any document containing the trade secret is filed under
seal and the trade secret is not disclosed except pursuant to court order.


(f)    Effect of Breach. Employee agrees that a breach of this Section 4 may not
adequately be compensated by money damages and, therefore, the Company shall be
entitled, in addition to any other right or remedy available to it (including,
but not limited to, an action for damages), to a temporary injunction
restraining such breach or threatened breach, and Employee hereby consents to
the issuance of such temporary injunction, without the requirement of the
Company to post a bond or other security, until such time as a court makes a
final ruling on the Company’s right to a permanent injunction restraining such
breach or threatened breach.






6

--------------------------------------------------------------------------------




(g)    Other Rights Preserved. Nothing in this Section eliminates or diminishes
rights which the Company may have with respect to the subject matter hereof
under other agreements, the governing statutes, or under provisions of law,
equity, or otherwise, except that the covenants contained in Sections 4(c) and
(d) shall supersede and replace the same or similar covenants contained in any
other agreements, including in the Benefit Plans. Without limiting the
foregoing, this Section does not limit any rights the Company may have under any
agreement with Employee regarding trade secrets and confidential information.


(h)    Section 409A. The Company and Employee intend that the payments and
benefits provided for in this Agreement either be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), or be provided in a
manner that complies with Section 409A of the Code, and any ambiguity herein
shall be interpreted so as to be consistent with the intent of this Section
4(h). In no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on Employee by Code Section 409A or
damages for failing to comply with Section 409A. Notwithstanding anything
contained herein to the contrary, all payments and benefits under Section 6(b)
of this Agreement shall be paid or provided only at the time of a termination of
Employee’s employment that constitutes a “separation from service” from the
Company within the meaning of Section 409A of the Code and the regulations and
guidance promulgated thereunder (determined after applying the presumptions set
forth in Treas. Reg. Section 1.409A-1(h)(1)). For purposes of Section 409A of
the Code, each payment made under this Agreement will be treated as a separate
payment. Further, if at the time of Employee’s termination of employment with
the Company, Employee is a “specified employee” as defined in Section 409A of
the Code as determined by the Company in accordance with Section 409A of the
Code, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in payments or benefits
ultimately paid or provided to Employee) until the date that is at least six (6)
months following Employee’s termination of employment with the Company (or the
earliest date permitted under Section 409A of the Code), whereupon the Company
will pay Employee a lump-sum amount equal to the cumulative amounts that would
have otherwise been previously paid to Employee under this Agreement during the
period in which such payments or benefits were deferred. Thereafter, payments
will resume in accordance with this Agreement.


Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements provided under this Agreement during any calendar year shall not
affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Employee and, if timely submitted, reimbursement payments shall be promptly made
to Employee following such submission, but in no event later than December 31st
of the calendar year following the calendar year in which the expense was
incurred. In no event shall Employee be entitled to any reimbursement payments
after December 31st of the calendar year following the calendar year in which
the expense was incurred. This Section shall only apply to in-kind benefits and
reimbursements that would result in taxable compensation income to Employee.




7

--------------------------------------------------------------------------------




Additionally, in the event that following the date hereof the Company or
Employee reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and
Employee shall work together to adopt such amendments to this Agreement or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to, in a manner that preserves to the maximum extent possible the
economic value of the relevant payment or benefit under this Agreement to
Employee (x) exempt the compensation and benefits payable under this Agreement
from Section 409A of the Code and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Agreement or (y) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.


5.    Termination. This Agreement and the Employment Period shall terminate upon
the following circumstances:
(a)     Without Cause. At any time at the election of either Employee or the
Company for any reason or no reason, without Cause, but subject to the
provisions of this Agreement. It is expressly understood that Employee’s
employment is strictly “at will.”


(b)    Cause. At any time at the election of the Company for Cause. “Cause” for
this purpose shall mean (i) Employee committing a material breach of this
Agreement that, if curable, is not cured within ten (10) business days after
written notice to Employee; (ii) acts involving moral turpitude, including
fraud, material and willful dishonesty, willful and intentional unauthorized
disclosure of confidential information, the commission of a felony, or material
violation of policies of the Company made available to Employee; (iii) direct
and deliberate acts constituting a material breach of Employee’s duty of loyalty
to the Company; or (iv) Employee’s willful or continuous refusal, other than by
reason of Disability (as defined below), to perform the material duties
reasonably assigned to Employee by the Company consistent with the provisions of
this Agreement if such refusal is not remedied within ten (10) business days
after written notice to Employee.


(c)    Death or Disability. Employee’s death or Employee’s being unable, due to
physical or mental disability, to render the services required to be rendered by
Employee for more than a total of ninety (90) consecutive business days or an
aggregate of a period of one hundred eighty (180) business days during any
twelve-month period (“Disability”).


(d)    Good Reason. At any time at Employee’s election for Good Reason. “Good
Reason” shall mean (i) a material diminution in Employee’s title, duties, role,
reporting line, and/or responsibilities, and/or the assignment of duties and/or
responsibilities materially inconsistent with Employee’s title and/or role; (ii)
a reduction of Employee’s Base Salary and/or STIP and/or LTIP opportunity; (iii)
Employee’s relocation to any place other than Wichita, Kansas; and/or (iv) any
material breach by the Company of this Agreement (which shall include without
limitation the failure to timely appoint Employee as Chief Financial Officer).
Notwithstanding the foregoing, Good Reason shall not exist unless Employee
provides written notice specifying in reasonable detail the circumstances
claimed to constitute Good Reason within thirty (30) days of discovery of the
conduct allegedly constituting Good Reason and the Company fails to cure same
within thirty (30) days of receipt of such notice.




8

--------------------------------------------------------------------------------




6.    Effect of Termination.


(a)    If Employee’s employment is terminated (i) by Employee without Good
Reason or (ii) by the Company for Cause, the Company shall pay Employee’s
compensation only through the last day of the Employment Period (less any
amounts the Company may off-set or deduct as specified in this Agreement or to
the extent permitted by law), and, except as may otherwise be expressly provided
in this Agreement or in any Benefit Plan, the Company shall have no further
obligation to Employee.


(b)    If Employee’s employment is terminated by the Company for any reason
other than Cause or by Employee for Good Reason and for so long as Employee is
not in breach of Employee’s continuing obligations under Section 4, the Company
shall (i) continue to pay Employee an amount equal to Employee’s Base Salary in
effect immediately prior to the termination of Employee’s employment for a
period of twelve (12) months (less any amounts the Company may off-set or deduct
as specified in this Agreement or to the extent permitted by law), (ii) pay the
costs of COBRA medical and dental benefits coverage which are offered to
Employee after termination for a period of twelve (12) months, (iii) not require
repayment of any relocation benefits, and (iv) reduce the restrictions in
Section 4(c) and in Section 4(d) to twelve (12) months from termination.
Notwithstanding the foregoing, if the Company’s making the COBRA payments under
this Section 6(b) would violate the nondiscrimination rules applicable to health
plans or self-insured plans under Section 105(h) of the Code, or result in the
imposition of penalties under the Patient Protection and Affordable Care Act of
2010 and the related regulations and guidance promulgated thereunder (the
“PPACA”), the parties agree to reform this Section 6(b) in a manner as is
necessary to comply with the PPACA and the Code. Employee shall be entitled to
the amounts set forth in this Section 6(b) only if he signs an agreement
acceptable to the Company that (i) waives any rights Employee otherwise may have
against the Company and (ii) releases the Company from actions, suits, claims,
proceedings and demands related to the Employment Period and the termination of
employment (except for rights to benefits under the Benefit Plans or as may
otherwise be expressly provided in this Agreement) and (iii) does not contain
any greater restrictive covenants than otherwise applicable to Employee.
Employee must sign and tender the release as described above not later than
sixty (60) days following the later of Employee’s last day of employment or the
day such release was provided to Employee by the Company, and if Employee fails
or refuses to do so, Employee shall forfeit the right to such termination
compensation as would otherwise be due and payable. If the severance payments
are otherwise subject to Section 409A of the Code, they shall begin on the first
pay period following the date that is sixty (60) days after Employee’s
employment terminates. If the payments are not otherwise subject to Section 409A
of the Code, they shall begin on the first pay period after the later of the
date the release becomes effective and the thirty-first day after Employee’s
last date of employment. The initial salary continuation payment shall include
any unpaid salary continuation payments from the date Employee’s employment
terminated, subject to Employee’s executing and tendering the release on the
terms as set forth above.


(c)    If Employee’s employment is terminated by the Company for any reason
other than Cause, due to death or Disability or by Employee for Good Reason
during the Initial Term of this Agreement, and for so long as Employee is not in
breach of Employee’s continuing obligations under Section 4, Employee will be
treated as (1) 66-2/3% vested in all LTIP shares awarded to Employee in respect
of the 2019 annual LTIP grant described in Section 3(c) above (with such vested
percentage to include any shares that have previously vested), so long as the
2019 annual LTIP grant


9

--------------------------------------------------------------------------------




is made on or before Employee’s date of termination; and (2) 33-1/3% vested in
all LTIP shares awarded to Employee in respect of the 2020 annual LTIP grant
(with such vested percentage to include any shares that have previously vested),
so long as the 2020 annual LTIP grant is made on or before Employee’s date of
termination.


If Employee’s termination of employment occurs after the Initial Term of this
Agreement, Employee will be entitled to retain only those shares awarded under
the LTIP that have otherwise vested in accordance with the terms of the LTIP as
of that date.


(d)    On termination of employment, Employee shall deliver all trade secret,
confidential information, records, notes, data, memoranda, and equipment of any
nature that are in Employee’s possession or under Employee’s control and that
are the property of the Company or relate to the business of the Company. For
the avoidance of doubt, Employee shall be permitted to retain his personal
contact list.


(e)    If, following Employee’s acceptance of this offer and the date of
Employee’s notice of resignation from Employee’s prior employer but prior to the
Effective Date, the Company withdraws or rescinds the offer, or materially
changes the terms of the offer in a manner that constitutes Good Reason, the
Company will treat Employee as if his employment commenced and was terminated by
the Company without Cause.


(f)    Employee’s obligations under Section 3(d) and Section 4 through Section 9
of this Agreement shall survive the expiration or termination of this Agreement.
The Company shall have no obligation to make the payments set forth in Section
6(b) above unless and until Employee has fully complied with Employee’s
obligations under this Section 6.


7.    Representations and Warranties.


(a)    No Conflicts. Employee represents and warrants to the Company that, to
the best of his knowledge, Employee is under no duty (whether contractual,
fiduciary, or otherwise) that would prevent, restrict, or limit Employee from
fully performing all duties and services for the Company, and the performance of
such duties and services shall not conflict with any other agreement or
obligation to which Employee is bound. For the avoidance of doubt, Employee has
disclosed to the Company that he has certain confidentiality, employee
non-solicitation, employee non hire, and non-competition covenants to his prior
employer that to the best of Employee’s knowledge would not materially prevent,
restrict or limit him from fully performing all duties and services for the
Company.


(b)    No Hardship.    Employee represents and acknowledges that Employee’s
experience and/or abilities are such that observance of the covenants contained
in this Agreement will not cause Employee any undue hardship and will not
unreasonably interfere with Employee’s ability to earn a livelihood.


8.    Alternative Dispute Resolution.


(a)    Mediation. Employee and the Company agree to submit, prior to
arbitration, all unsettled claims, disputes, controversies, and other matters in
question between them arising out


10

--------------------------------------------------------------------------------




of or relating to this Agreement (including but not limited to any claim that
the Agreement or any of its provisions is invalid, illegal, or otherwise
voidable or void) or the dealings or relationship between Employee and the
Company (“Disputes”) to mediation in Wichita, Kansas and in accordance with the
Commercial Mediation Rules of the American Arbitration Association currently in
effect. The mediation shall be private, confidential, voluntary, and nonbinding.
Any party may withdraw from the mediation at any time before signing a
settlement agreement upon written notice to each other party and to the
mediator. The mediator shall be neutral and impartial. The mediator shall be
disqualified as a witness, consultant, expert, or counsel for either party with
respect to the matters in Dispute and any related matters. The Company and
Employee shall pay their respective attorneys’ fee and other costs associated
with the mediation, and the Company and Employee shall equally bear the costs
and fees of the mediator. If a Dispute cannot be resolved through mediation
within ninety (90) days of being submitted to mediation, the parties agree to
submit the Dispute to arbitration.


(b)    Arbitration. Subject to Section 8(a), all Disputes will be submitted for
binding arbitration to the American Arbitration Association on demand of either
party. Such arbitration proceeding will be conducted in Wichita, Kansas and,
except as otherwise provided in this Agreement, will be heard by one (1)
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (AAA) then in effect. All matters relating to
arbitration will be governed by the Federal Arbitration Act (9 U.S.C. §§ 1 et
seq.) and not by any state arbitration law. The arbitrator will have the right
to award or include in his award any relief which he deems proper under the
circumstances, including, without limitation, money damages (with interest on
unpaid amounts from the date due), specific performance, injunctive relief, and
reasonable attorneys’ fees and costs, provided that the arbitrator will not have
the right to amend or modify the terms of this Agreement. The award and decision
of the arbitrator will be conclusive and binding upon all parties hereto, and
judgment upon the award may be entered in any court of competent jurisdiction.
Except as specified above, the Company and Employee shall pay their respective
attorneys’ fees and other costs associated with the arbitration, and the Company
and Employee shall equally bear the costs and fees of the arbitrator.


(c)    Confidentiality. Employee and the Company agree that they will not
disclose, or direct or assist those acting on their behalf to disclose, any
aspect of the proceedings under Section 8(a) and Section 8(b), including but not
limited to the resolution or the existence or amount of any award, to any
person, firm, organization, or entity of any character or nature, unless
divulged (i) to an agency of the federal or state government, (ii) pursuant to a
court order, (iii) pursuant to a requirement of law, (iv) pursuant to prior
written consent of the other party, (v) pursuant to a legal proceeding to
enforce a settlement agreement or arbitration award, (vi) in connection with the
arbitration (e.g., to the parties, their respective counsel, legal assistants,
support staff, experts, consultants, potential witnesses, court reporters)
and/or (vii) to Employee’s family and/or accountant(s), legal, financial and/or
tax advisor(s). This provision is not intended to prohibit nor does it prohibit
Employee’s or the Company’s disclosures of the terms of any settlement or
arbitration award to their attorney(s), accountant(s), financial and/or tax
advisor(s), or family members, provided that they comply with the provisions of
this paragraph.
(d)    Injunctions. Notwithstanding anything to the contrary contained in this
Section 8, the Company and Employee shall have the right in a proper case to
seek temporary restraining orders and temporary or preliminary injunctive relief
from a court of competent jurisdiction; provided, however, that the Company and
Employee must contemporaneously submit


11

--------------------------------------------------------------------------------




the Disputes for nonbinding mediation under Section 8(a) and then for
arbitration under Section 8(b) on the merits as provided herein if such Disputes
cannot be resolved through mediation.


9.    General.


(a)    Notices. All notices required or permitted under this Agreement shall be
in writing, may be made by personal delivery or facsimile transmission,
effective on the day of such delivery or receipt of such transmission, or may be
mailed by registered or certified mail, effective two (2) days after the date of
mailing, addressed as follows:


To the Company:


Spirit AeroSystems, Inc.
Attention: Executive Vice President/Chief Administration Officer
3801 S. Oliver
P.O. Box 780008, Mail Code K15-19
Wichita, KS 67278-0008
Facsimile Number: (316) 523-8814


or such other person or address as designated in writing to Employee.
To Employee:
Jose Garcia


or at Employee’s last known residence address or to such other address as
designated by Employee in writing to the Company.


(b)    Successors. Neither this Agreement nor any right or interest therein
shall be assignable or transferable (whether by pledge, grant of a security
interest, or otherwise) by Employee or Employee’s beneficiaries or legal
representatives, except by will, by the laws of descent and distribution, or
inter vivos revocable living grantor trust as Employee’s beneficiaries. This
Agreement shall be binding upon and shall inure to the benefit of the Company,
its successors and assigns, and Employee and shall be enforceable by them and
Employee’s heirs, legatees, and legal personal representatives. If Employee dies
during the Employment Period, the obligation to pay salary and provide benefits
shall immediately cease except as otherwise set forth herein; and, absent actual
notice of any probate proceeding, the Company shall pay any compensation due for
the period preceding Employee’s death to the following person(s) in order of
preference: (i) spouse of Employee; (ii) children of Employee, in equal shares;
(iii) father, mother, sisters, and brothers, in equal shares; or (d) the person
to whom funeral expenses are due. Upon payment of such sum, the Company shall be
relieved of all further obligations hereunder.


(c)    Waiver, Modification, and Interpretation. No provisions of this Agreement
may be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in a writing signed by Employee and an appropriate
officer of the Company empowered to sign the same by the Board of Directors of
the Company. No waiver by either party at any time of any breach by the party
of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the


12

--------------------------------------------------------------------------------




same time or at any prior or subsequent time. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Kansas; provided, however, that the corporate law of the state of
incorporation of the Company’s parent shall govern issues related to the
issuance of shares of its common stock. Except as provided in Section 8, any
action brought to enforce or interpret this Agreement shall be maintained
exclusively in the state and federal courts located in Wichita, Kansas.


(d)    Interpretation. The headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of any
provision of this Agreement. No provision of this Agreement shall be interpreted
for or against any party hereto on the basis that such party was the draftsman
of such provision; and no presumption or burden of proof shall arise disfavoring
or favoring any party by virtue of the authorship of any of the provisions of
this Agreement.


(e)    Counterparts. The Company and Employee may execute this Agreement in any
number of counterparts, each of which shall be deemed to be an original but all
of which shall constitute but one instrument. In proving this Agreement, it
shall not be necessary to produce or account for more than one such counterpart.


(f)    Invalidity of Provisions. If a court of competent jurisdiction shall
declare that any provision of this Agreement is invalid, illegal, or
unenforceable in any respect, and if the rights and obligations of the Parties
to this Agreement will not be materially and adversely affected thereby, in lieu
of such illegal, invalid, or unenforceable provision the court may add as a part
of this Agreement a legal, valid, and enforceable provision as similar in terms
to such illegal, invalid, or unenforceable provision as is possible. If such
court cannot so substitute or declines to so substitute for such invalid,
illegal, or unenforceable provision, (i) such provision will be fully severable;
(ii) this Agreement will be construed and enforced as if such illegal, invalid,
or unenforceable provision had never comprised a part hereof; and (iii) the
remaining provisions of this Agreement will remain in full force and effect and
not be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom. The covenants contained in this Agreement shall each be
construed to be a separate agreement independent of any other provision of this
Agreement, and the existence of any claim or cause of action of Employee against
the Company, predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of said covenants.


(g)    Entire Agreement. This Agreement (together with the documents expressly
referenced herein) constitutes the entire agreement between the parties,
supersedes in all respects any prior agreement between the Company and Employee
and may not be changed except by a writing duly executed and delivered by the
Company and Employee in the same manner as this Agreement.


(h)    Indemnity. The Company will indemnify Employee to the same extent the
Company indemnifies other comparable level executives of the Company consistent
with the Company’s Certificate of Incorporation and Bylaws.










13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first written above.


SPIRIT AEROSYSTEMS, INC.






By:     /s/ Justin Welner     


Name: Justin Welner     


Title:     Vice President, Human Resources     
“Company”






/s/ Jose Garcia _     
Jose Garcia


“Employee”




14